Title: From Thomas Jefferson to James Steptoe, 16 August 1794
From: Jefferson, Thomas
To: Steptoe, James



Dear Sir
Monticello Aug. 16. 1794.

I received your favor by Mr. Clarke and thank you for your care of the great bone. If you will be so good as to deliver it to him, he will send it to me by some suitable opportunity. I shall certainly be in Bedford this fall. When last there (now 13. years ago) I was fully determined to have visited it once or twice a year. No body could then have imagined the series of circumstances which have so long prevented my doing it. This is the first year I have ever had it in my power, and shall not fail in the pleasure of seeing you there. I am with great esteem Dr. Sir Your most obedt. servt

Th: Jefferson

